Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This is in response to applicant’s amendment/response filed on 07/25/2022, which has been entered and made of record.  Claim 1 has been amended.  No claim has been cancelled.  Claims 2-20 have been added.  Claims 1-20 are pending in the application. 

Response to Arguments
Applicant’s arguments on 07/25/2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US10984576 B2 

Application No. 17234798
Patent No. US10984576B2
1. A method for monitoring user activity in a physical activity scene, the method comprising:
 displaying, on a display of a computing device, a graphical user interface embodying a virtual scene and including an animated character; 
capturing, using a video capture device coupled to the computing device, a video stream of a physical activity scene proximate to the computing device, the video stream including a plurality of sets of points corresponding to a tangible interface object created by a user on the physical activity scene; 
determining, using a processor of the computing device, a first set of points and a second set of points from the plurality of sets of points; 
determining, using the processor of the computing device, attributes of the tangible interface object from the first set of points and the second set of points; 
generating, using the processor of the computing device, a virtual object based on the attributes of the tangible interface objects: 
determining, using the processor of the computing device, a corresponding animation between the animated character and the virtual object based on the attribute of the tangible interface;
and executing, using the processor of the computing device, the corresponding animation on the display of the computing device
1. A method for monitoring user activity in a physical activity scene, the method comprising: displaying, on a display of a computing device, a graphical user interface embodying a virtual scene and including an animated character; capturing, using a video capture device coupled to the computing device, a video stream of a physical activity scene proximate to the computing device, the video stream including a plurality of sets of points forming a line segment; detecting, using a processor of the computing device, the plurality of set of points forming the line segment in the physical activity scene; determining, using the processor of the computing device, one or more characteristics of the line segment from the plurality of sets of points forming the line segment; determining, using the processor of the computing device, positional information of the line segment from the plurality of set of points forming the line segment; generating, using the processor of the computing device, a visualization of the line segment using the characteristics of the line segment and the positional information; determining, using the processor of the computing device, an interaction routine executable to animate an interaction between the animated character and a visualization of the line segment in the virtual scene based on the characteristics of the line segment; and executing, using the processor of the computing device, the interaction routine to animate, on the display of the computing device, the interaction between the animated character and the visualization of the line segment.
9. A physical activity scene visualization system comprising:
a video capture device coupled for communication with a computing device, the video capture device being adapted to capture a video stream that includes a physical activity scene adjacent to the computing device;
a processor, coupled to the computing device, the processor being adapted to detect within the video stream a plurality of set of points forming a line segment in the physical activity scene, determine one or more characteristics of the line segment from the plurality of set of points forming the line segment, determine positional information of the line segment from the plurality of set of points forming the line segment, generate a visualization of the line segment using the characteristics of the line segment and the positional information, and determine an interaction routine executable to animate an interaction between an animated character and the visualization of the line segment in a virtual scene based on the characteristics of the line segment; and
a display coupled to the computing device, the display being adapted to display an interface depicting the interaction routine that includes an interaction between an animated character and the visualization of the line segment.



Claim 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US10657694B2 in view of Williams et al. (US Pub 2012/0056800 A1).

Application No. 17234798
Patent No. US10657694B2
1. A method for monitoring user activity in a physical activity scene, the method comprising:
 displaying, on a display of a computing device, a graphical user interface embodying a virtual scene and including an animated character; 
capturing, using a video capture device coupled to the computing device, a video stream of a physical activity scene proximate to the computing device, the video stream including a plurality of sets of points corresponding to a tangible interface object created by a user on the physical activity scene; 
determining, using a processor of the computing device, a first set of points and a second set of points from the plurality of sets of points; 
determining, using the processor of the computing device, attributes of the tangible interface object from the first set of points and the second set of points; 
generating, using the processor of the computing device, a virtual object based on the attributes of the tangible interface objects: 
determining, using the processor of the computing device, a corresponding animation between the animated character and the virtual object based on the attribute of the tangible interface;
and executing, using the processor of the computing device, the corresponding animation on the display of the computing device
1. A method for monitoring user activity in a physical activity scene, the method comprising:
displaying, on a display of a computing device, a graphical user interface embodying a virtual scene and including an animated character;
capturing, using a video capture device coupled to the computing device, a video stream of the physical activity scene proximate to the computing device, the video stream including an image depicting a tangible work;
generating, using a processor of the computing device, a visualization of the tangible work in the virtual scene;
determining, using the processor of the computing device, a shape of the visualization of the tangible work;
determining, using the processor of the computing device and based on the shape of the visualization of the tangible work, an interaction routine executable to animate an interaction between the animated character and the visualization of the tangible work in the virtual scene, the interaction routine causing the animated character to modify the shape of the visualization of the tangible work; and
executing, using the processor of the computing device, the interaction routine to animate, on the display of the computing device, the interaction between the animated character and the visualization of the tangible work.

5. The method of claim 1, further comprising:
storing, using the processor of the computing device, a first image frame at a first instance of time of the video stream;
detecting, using the processor the computing device, a second image frame at a second instance of time of the video stream;
comparing, using the processor of the computing device, the first image frame with the second image frame to determine a difference, the difference including a new tangible work; and
displaying, using the display of the computing device, a visualization of the new tangible work in the virtual scene.




As to claim 1, claim 1 of US Patent No. US10657694B2 does not disclose a first set of points and a second set of points from the plurality of sets of points. However, it discloses comparing a first set of frame and a second set of frame in claim 5. It is obvious an image frame contains points. 
Examiner believes “the idea of using point by point comparison between frames, with some sort of threshold for movement, to determine whether or not there is movement of a real-world object” is common knowledge of one of ordinary skill in the art of image recognition. To support examiner’s position, Williams et al. (US Pub 2012/0056800 A1) is provided to teach determining that the comparison of the of first set of points and the second set of points does not satisfy a non-movement threshold; and classifying the state of the work as incomplete responsive to the non-movement threshold not being satisfied (Williams, ¶0005, “a software pipeline for generating a state estimate for a given frame of captured image data, the state estimate representing an estimate of a position of a user within a field of view captured within the image data.” “compare the plurality of computer models against depth data from the given frame and/or state estimate data from a prior frame, and outputting at least one computer model estimated by the arbiter to best approximate the position of the user in the frame.” ¶0118, “prior state data identifying the positions of the head, arms and legs from a prior frame may be used. The prior state data may be the position of the head and/or limbs in a depth image received in a previous frame, a projected body part location or position based on a previous movement. The prior state data may further be any other suitable previous location or position of a representation of a human target such as a fully articulated skeleton or volumetric model of the human target. For example, the light weight tracking expert 194 h may compare the position or location including the X-value, Y-value, and depth value of points outside of the torso volume with the previous positions including the X-values, Y-values, and depth values of the previously identified head and/or limbs such as the previously identified left arm, right arm, left leg, right leg, or the like. The light weight tracking expert 194 h may then associate each of the points outside the torso volume with the previously identified limb that may have the closest position based on the comparison.” The tracking expert 194 comparing points from a previous frame and points from current frame to identify the positions of the head, aims and legs for one or more skeletal hypotheses.  ¶0148, “the arbiter 196 compares joint positions in the current frame against the positions of the same joints identified for a previous frame in step 262, for example the immediately preceding frame.” “This methodology may compare to the previous frame joint position, as well as the projected new joint position, or even compute both distances and base the score on the shorter distance. If the prior final output had a poor score (i.e. low confidence), these penalties may be scaled down or not applied at all.” The arbiter also compare joint positions (also points) in the current frame against a previous frame. ¶0150, “the highest scored skeletal hypothesis may need to exceed some predetermined threshold value in order to be considered accurate. In the event the highest scored skeletal hypothesis is below the threshold, the pipeline may not return a state estimate for that time frame, or it may return a state estimate with an indication of low reliability.” ¶0153, “the output from a given time frame may then be fed back into the pipeline as state history 199 and used as historical skeletal data in future time frames. As noted above, it may happen that no single skeletal hypothesis exceeds a threshold confidence value. In this event, the state estimate for the current frame may be omitted, or may be given little weight as a state estimate in later use by the pipeline or gaming application.” Skeletal hypothesis are based on comparison of joints (points). The hypothesis exceed a predetermined threshold value is considered accurate movement.  The hypothesis below the predetermined threshold value is considered low reliability or no return a state estimate. Thus, it is classified as non-moment.).
US10657694B2 and William are considered to be analogous art because all pertain to virtual scene. It would have been obvious to one of ordinary skill in the art to have modified Margolis with the features of “determining that the comparison of the of first set of points and the second set of points does not satisfy a non-movement threshold; and classifying the state of the work as incomplete responsive to the non-movement threshold not being satisfied” as taught by William. The suggestion/motivation would have been generate a state estimate for a given frame (Williams, ¶0003).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Margolis (US Pub 2010/0303291 A1) in view of Hagbi et al. (US 2012/0069051 A1) and Williams et al. (US Pub 2012/0056800 A1).

As to claim 1, Margolis discloses a method for monitoring user activity in a physical activity scene (Margolis, Abstract), the method comprising: 
displaying, on a display of a computing device, a graphical user interface embodying a virtual scene and including an animated character (Margolis, Fig 1A and 1B. ¶0022, “the computing environment 12 may use the audiovisual device 16 to provide a visual representation of a boxing opponent 38 to the user 18.” The boxing opponent 38 is an animated character. The video game is a virtual scene.); 
capturing, using a video capture device coupled to the computing device, a video stream of a physical activity scene proximate to the computing device, the video stream including a plurality of sets of points corresponding to a tangible interface object Margolis, Fig .2, ¶0014, “a capture device may observe, receive, and/or capture images of a scene. In one embodiment, a first image may be analyzed to determine whether one or more objects in the scene correspond to an input object that may be controlled by a user. To determine whether an object in the scene corresponds to an input object, each of the targets, objects, or any part of the scene may be scanned to determine whether an indicator belonging to the input object may be present within the first image. After determining that one or more indicators exist within the first image, the indicators may be grouped together into a cluster that may then be used to generate a first vector that may indicate the orientation of the input object in the captured scene” ¶0036, “the computing environment 12 may use the gestures library 190 to interpret movements of the skeletal model and/or an input object and to control an application based on the movements.”. Fig. 1B, Player is a tangible object.);
 determining, using a processor of the computing device, a first set of points and a second set of points from the plurality of sets of points (Margolis, ¶0076-77, “the first vector 92 may be used to determine a delta height and a delta width. In determining the delta width, the first vector 92 may be analyzed to determine the highest and lowest x coordinates along the first vector 92. Using the highest and lowest x coordinates, the delta width may be calculated by subtracting the lowest x coordinate along the first vector 92 from the highest x coordinate long the first vector 92.” ¶0080-0081, Delta width and delta height are the different between a first set of points and a second set of points.); 
determining, using the processor of the computing device, attributes of the tangible interface object from the first set of points and the second set of points (Margolis, ¶0076-77, ¶0077, “In one embodiment, the real world length of the input object 55 may be known such that the length of the input object 55 may be translated into a known pixel width. By comparing the known pixel length against the delta width, a ratio may be calculated that may be used to determine a yaw angle at which the input object 55 may be leaning to towards or away from the capture device. By further analyzing the first vector 92, a determination may be made as to whether the input object 55 may be leaning towards or away from the capture device by inspecting the highest and lowest signal 80 along the x-axis of the first vector 92.” ¶0080-0081, Margolis, ¶0076-77, ¶0080-0081, Fig 1A and 1B, ¶0022, " the user 18 may throw a punch in physical space to cause the player avatar 40 to throw a punch in game space.” Player's action is interpreted as attributes. ¶0077, By comparing the known pixel width against the delta width, a ratio may be calculated that may be used to determine a yaw angle at which the input object may be leaning to towards or away from the capture device. A yaw angle is a result of comparison and leaning is a state of the user which is “work” due to user movement.); 
generating, using the processor of the computing device, a virtual object based on the attributes of the tangible interface objects (Margolis, ¶0076-77, ¶0080-0081, Fig 1A and 1B, ¶0022, " the user 18 may throw a punch in physical space to cause the player avatar 40 to throw a punch in game space.” ¶0023, “Other movements by the user 18 may also be interpreted as other controls or actions, such as controls to bob, weave, shuffle, block, jab, or throw a variety of different power punches.” The movements by the user are a visualization of the work. An avatar is a virtual object.)
determining, using the processor of the computing device, a corresponding animation between the animated character and the virtual object based on the attribute of the tangible interface (Margolis, ¶0076-77, ¶0080-0081, Fig 1A and 1B, ¶0022, " the user 18 may throw a punch in physical space to cause the player avatar 40 to throw a punch in game space.” “a boxing opponent 38” ¶0023, “Other movements by the user 18 may also be interpreted as other controls or actions, such as controls to bob, weave, shuffle, block, jab, or throw a variety of different power punches.” The fight between avatars are animation.); and 
and executing, using the processor of the computing device, the corresponding animation on the display of the computing device (Margolis, ¶0017, "an example embodiment of a configuration of a target recognition, analysis, and tracking system 10 with a user 18 playing a boxing game” ¶0022, " the user 18 may throw a punch in physical space to cause the player avatar 40 to throw a punch in game space.” ¶0023, “Other movements by the user 18 may also be interpreted as other controls or actions, such as controls to bob, weave, shuffle, block, jab, or throw a variety of different power punches.”).

Margolis does not disclose a tangible interface object created by a user.
Hagbi teaches a tangible interface object created by a user (Hagbi, ¶0078, “the user sketches a 2D projection of a 3D object on real paper (e.g. a cube), and then, at Application Usage stage 215; he observes his sketch in 3D on a screen, the sketch (image) being interpreted and presented in 3D environment on the same place it is sketched. According to this embodiment of the present invention, the user's sketch can be presented to him in 3D environment substantially in real-time, even if the user has not yet finished sketching.” User sketch on real paper is a tangible interface object created by the user.).
Margolis and Hagbi are considered to be analogous art because all pertain to virtual scene. It would have been obvious to one of ordinary skill in the art to have modified Margolis with the features of “a tangible interface object created by a user” as taught by Hagbi. The suggestion/motivation would have been especially useful as an interaction technique in games or in educational applications, such as school/university educational applications allowing a pupil/student to sketch an image based on a set of predefined rules, and in parallel, or afterwards, see the desired AR content presented over the sketched image as a composited AR scene (Hagbi, ¶0077).
Examiner believes “the idea of using point by point comparison between frames, with some sort of threshold for movement, to determine whether or not there is movement of a real-world object” is common knowledge of one of ordinary skill in the art of image recognition. To support examiner’s position, Williams et al. (US Pub 2012/0056800 A1) is provided to teach determining that the comparison of the of first set of points and the second set of points does not satisfy a non-movement threshold; and classifying the state of the work as incomplete responsive to the non-movement threshold not being satisfied (Williams, ¶0005, “a software pipeline for generating a state estimate for a given frame of captured image data, the state estimate representing an estimate of a position of a user within a field of view captured within the image data.” “compare the plurality of computer models against depth data from the given frame and/or state estimate data from a prior frame, and outputting at least one computer model estimated by the arbiter to best approximate the position of the user in the frame.” ¶0118, “prior state data identifying the positions of the head, arms and legs from a prior frame may be used. The prior state data may be the position of the head and/or limbs in a depth image received in a previous frame, a projected body part location or position based on a previous movement. The prior state data may further be any other suitable previous location or position of a representation of a human target such as a fully articulated skeleton or volumetric model of the human target. For example, the light weight tracking expert 194 h may compare the position or location including the X-value, Y-value, and depth value of points outside of the torso volume with the previous positions including the X-values, Y-values, and depth values of the previously identified head and/or limbs such as the previously identified left arm, right arm, left leg, right leg, or the like. The light weight tracking expert 194 h may then associate each of the points outside the torso volume with the previously identified limb that may have the closest position based on the comparison.” The tracking expert 194 comparing points from a previous frame and points from current frame to identify the positions of the head, aims and legs for one or more skeletal hypotheses.  ¶0148, “the arbiter 196 compares joint positions in the current frame against the positions of the same joints identified for a previous frame in step 262, for example the immediately preceding frame.” “This methodology may compare to the previous frame joint position, as well as the projected new joint position, or even compute both distances and base the score on the shorter distance. If the prior final output had a poor score (i.e. low confidence), these penalties may be scaled down or not applied at all.” The arbiter also compare joint positions (also points) in the current frame against a previous frame. ¶0150, “the highest scored skeletal hypothesis may need to exceed some predetermined threshold value in order to be considered accurate. In the event the highest scored skeletal hypothesis is below the threshold, the pipeline may not return a state estimate for that time frame, or it may return a state estimate with an indication of low reliability.” ¶0153, “the output from a given time frame may then be fed back into the pipeline as state history 199 and used as historical skeletal data in future time frames. As noted above, it may happen that no single skeletal hypothesis exceeds a threshold confidence value. In this event, the state estimate for the current frame may be omitted, or may be given little weight as a state estimate in later use by the pipeline or gaming application.” Skeletal hypothesis are based on comparison of joints (points). The hypothesis exceed a predetermined threshold value is considered accurate movement.  The hypothesis below the predetermined threshold value is considered low reliability or no return a state estimate. Thus, it is classified as non-moment.).
Margolis, Hagbi and William are considered to be analogous art because all pertain to virtual scene. It would have been obvious to one of ordinary skill in the art to have modified Margolis with the features of “determining that the comparison of the of first set of points and the second set of points does not satisfy a non-movement threshold; and classifying the state of the work as incomplete responsive to the non-movement threshold not being satisfied” as taught by William. The suggestion/motivation would have been generate a state estimate for a given frame (Williams, ¶0003).

As to claim 2, claim 1 is incorporated and the combination of Margolis, Hagbi and Williams discloses the tangible interface object is a work being created on the physical activity scene (Margolis, ¶0017, " an example embodiment of a configuration of a target recognition, analysis, and tracking system 10 with a user 18 playing a boxing game” ¶0022, “provide a visual representation of a boxing opponent 38 to the user 18” A boxing opponent could interacts with a user and request a user to perform boxing action. Hagbi, ¶0078, “the user sketches a 2D projection of a 3D object on real paper (e.g. a cube), and then, at Application Usage stage 215; he observes his sketch in 3D on a screen, the sketch (image) being interpreted and presented in 3D environment on the same place it is sketched. According to this embodiment of the present invention, the user's sketch can be presented to him in 3D environment substantially in real-time, even if the user has not yet finished sketching.” User sketch on real paper is a tangible work created by the user.).

As to claim 3, claim 2 is incorporated and the combination of Margolis, Hagbi and Williams discloses the attributes represent one or more contours of the work (Margolis, ¶0017, " an example embodiment of a configuration of a target recognition, analysis, and tracking system 10 with a user 18 playing a boxing game” ¶0022, “provide a visual representation of a boxing opponent 38 to the user 18” Hagbi, ¶0078, “the user sketches a 2D projection of a 3D object on real paper (e.g. a cube)” ¶0080, “at the Content Retrieval stage 210 a hand-drawn or printed sketch is analyzed. Such analysis can comprise analyzing sketch lines, corners, curves, and other types of elements, considering the visual language used for the sketching”).

As to claim 4, claim 2 is incorporated and the combination of Margolis, Hagbi and Williams discloses the attribute is one or more of a shape of the work, a color of the work, a word represented by the work (Hagbi, ¶0078, “the user sketches a 2D projection of a 3D object on real paper (e.g. a cube)” ¶0080, “at the Content Retrieval stage 210 a hand-drawn or printed sketch is analyzed. Such analysis can comprise analyzing sketch lines, corners, curves, and other types of elements, considering the visual language used for the sketching” ¶0080, “a sketch can be drawn such that the colors, styles (e.g., dotted style), thicknesses of its lines have specific meanings, as predefined by the set of rules. For example, in a wireframe model of a cube, rear lines that are occluded may be drawn using a different color.”).

As to claim 5, claim 4 is incorporated and the combination of Margolis, Hagbi and Williams discloses the corresponding animation includes an interaction between an animated character and the virtual object (Margolis, ¶0017, " an example embodiment of a configuration of a target recognition, analysis, and tracking system 10 with a user 18 playing a boxing game” ¶0022, “provide a visual representation of a boxing opponent 38 to the user 18” A boxing opponent could interacts with a user and request a user to perform boxing action. ¶0023, “bob, weave, shuffle, block, jab, or throw a variety of different power punches” could be a new animated interaction.).

As to claim 6, claim 5 is incorporated and the combination of Margolis, Hagbi and Williams discloses the corresponding animation includes altering the virtual object (Margolis, ¶0017, " an example embodiment of a configuration of a target recognition, analysis, and tracking system 10 with a user 18 playing a boxing game” ¶0022, “provide a visual representation of a boxing opponent 38 to the user 18” A boxing opponent could interacts with a user and request a user to perform boxing action. ¶0023, “bob, weave, shuffle, block, jab, or throw a variety of different power punches” could be an altering. Hagbi, ¶0066, “The rule interpretation is a semantic element of this syntax; generally, each rule defines how to embed certain AR content into the image and therefore how to extract it and geometrically reconstruct it, thereby enabling compositing an AR scene. The image containing the embedded AR content is a spatial grouping of the syntax, which corresponds to the AR scene. It should be noted that each AR scene can be composited from more than one image. Also, the rules can be grouped into families, such as geometric rules, texture rules, animation rules, and so on.” ¶0075, “the extracted virtual models are rendered into the image, and updated/modified according to their assigned behaviors.” ¶0082, “the compiler can place (e.g., in proximity to the object) one or more annotations to describe the desired animation and/or to describe an object modifier (an operation to be applied on the object), etc. The compiler also “knows” how to correlate the object with its annotation.” ¶0083, “providing additional information about the model, such as animation, user-interaction to be applied to the model, physical properties (e.g., an elastic force) to be used in a physical system simulation”.).

As to claim 7, claim 1 is incorporated and the combination of Margolis, Hagbi and Williams discloses the tangible interface object is a first tangible interface object, virtual object is a first virtual object, and the video stream is a first video stream, the method further comprising: capturing, using the video capture device coupled to the computing device, a second video stream of the physical activity scene proximate to the computing device, the second video stream including a second tangible interface object; generating, using the processor of the computing device, a second virtual object based on the second tangible interface object; and updating the corresponding animation to include the second virtual object (Hagbi, ¶0079, “an already running AR scene may be introduced with new AR content by capturing, by means of an imaging device, additional AR content (represented by objects and/or annotations), and in turn augmenting the AR content and modifying the AR scene or compositing a new one. It should be noted that the AR scene can be composited by initially retrieving AR content from a local/remote database, and then introducing new AR content by means of IPAR system 200. For example, a game may contain a slider that is sliding on a terrain, according to one or more rules that are predefined and fetched from a database. Then, IPAR system 200 enables the user to add a hill to the terrain, according to one or more predefined rules, by placing a card with an embedded hill sketched on it within the real-world view of the camera. After that, the hill is captured and extracted, and a new hill virtual model is generated, for compositing a corresponding AR scene and displaying it on a screen. As a result, the slider can interact with the hill (e.g., by climbing on it), while the user is holding the card of the 2D hill in front of his camera. On the other hand, when the user removes the card from the camera field of view, the hill virtual model is detached from the card (the card displayed on the screen with the hill sketched on) and remains in the running AR scene.” Additional AR content can be a second video stream with a second tangible interface object.)

As to claim 8, claim 1 is incorporated and the combination of Margolis, Hagbi and Williams discloses the corresponding animation includes supplemental content that adapts the virtual object (Margolis, ¶0017, " an example embodiment of a configuration of a target recognition, analysis, and tracking system 10 with a user 18 playing a boxing game” ¶0022, “provide a visual representation of a boxing opponent 38 to the user 18” A boxing opponent could interacts with a user and request a user to perform boxing action. ¶0023, “bob, weave, shuffle, block, jab, or throw a variety of different power punches”.).

As to claim 9, claim 8 is incorporated and the combination of Margolis, Hagbi and Williams discloses the supplemental content is included in response to the tangible interface object being completed in the physical activity scene (Margolis, ¶0017, " an example embodiment of a configuration of a target recognition, analysis, and tracking system 10 with a user 18 playing a boxing game” ¶0022, “provide a visual representation of a boxing opponent 38 to the user 18” A boxing opponent could interacts with a user and request a user to perform boxing action. ¶0023, “bob, weave, shuffle, block, jab, or throw a variety of different power punches”. Hagbi, ¶0078, “the user sketches a 2D projection of a 3D object on real paper (e.g. a cube), and then, at Application Usage stage 215; he observes his sketch in 3D on a screen, the sketch (image) being interpreted and presented in 3D environment on the same place it is sketched.” ¶0079-0080, “It should be noted that according to another embodiment of the present invention, a sketch can be drawn such that the colors, styles (e.g., dotted style), thicknesses of its lines have specific meanings, as predefined by the set of rules. For example, in a wireframe model of a cube, rear lines that are occluded may be drawn using a different color. Furthermore, additional cues can be added that help interpreting the image. For example, the 3D coordinate system (X, Y, and Z axes) can be depicted in the sketch using three mows. Further, it should be noted that according to still another embodiment of the present invention, the sketch can comprise a 3D object that is composed of different parts. In such a case, the object may be decomposed to make the sketch interpretation easier. Decomposition rules may be added as cues to the sketch (e.g., as arrows, or using different line thickness, color)” ¶0082, “the compiler can place (e.g., in proximity to the object) one or more annotations to describe the desired animation and/or to describe an object modifier (an operation to be applied on the object), etc. The compiler also “knows” how to correlate the object with its annotation.”).

As to claim 10, the combination of Margolis, Hagbi and Williams discloses a physical activity scene visualization system comprising: a video capture device coupled for communication with a computing device, the video capture device being adapted to capture a video stream that includes a physical activity scene adjacent to the computing device; a processor, coupled to the computing device, the processor being adapted to detect within the video stream a plurality of set of points corresponding to a tangible interface object created by a user, determine a first set of points and a second set of points from the plurality of sets of points, determine attributes of the tangible interface object from the first set of points and the second set of points, generate a virtual object based on the attributes of the tangible interface object, determine a corresponding animation between the virtual object and an animated character based on the attributes of the tangible interface object; and a display coupled to the computing device, the display being adapted to display an interface depicting the corresponding animation (See claim 1 for detailed analysis.)

As to claim 11, claim 10 is incorporated and the combination of Margolis, Hagbi and Williams discloses the tangible interface object is a work being created on the physical activity scene (See claim 2 for detailed analysis.).

As to claim 12, claim 11 is incorporated and the combination of Margolis, Hagbi and Williams discloses the attribute is one or more of a shape of the work, a color of the work, a word represented by the work (See claim 4 for detailed analysis.).

As to claim 13, claim 12 is incorporated and the combination of Margolis, Hagbi and Williams discloses the corresponding animation includes an interaction between an animated character and the virtual object (See claim 5 for detailed analysis.).

As to claim 14, claim 13 is incorporated and the combination of Margolis, Hagbi and Williams discloses the interaction includes altering the virtual object (See claim 6 for detailed analysis.)

As to claim 15, claim 10 is incorporated and the combination of Margolis, Hagbi and Williams discloses the tangible interface object is a first tangible interface object, virtual object is a first virtual object, and the video stream is a first video stream, and wherein the video capture device is further adapted to capturing a second video stream, the second video stream including a second tangible interface object, and wherein the processor is further adapted to generate a second virtual object based on the second tangible interface object and update the corresponding animation to include the second virtual object (See claim 7 for detailed analysis.)

As to claim 16, claim 10 is incorporated and the combination of Margolis, Hagbi and Williams discloses the corresponding animation includes supplemental content that adapts the virtual object (See claim 8 for detailed analysis.)

As to claim 17, claim 16 is incorporated and the combination of Margolis, Hagbi and Williams discloses the supplemental content is included in response to the tangible interface object being completed in the physical activity scene (See claim 9 for detailed analysis.).

As to claim 18, the combination of Margolis, Hagbi and Williams discloses a method for virtualization user activity in a physical activity scene, the method comprising: displaying, on a display of a computing device, a graphical user interface embodying a virtual scene and including an animated character; capturing, using a video capture device coupled to the computing device, a video stream of a physical activity scene proximate to the computing device, the video stream including a tangible interface object created by a user; determining, using a processor of the computing device, a shape of the tangible interface object created by the user; generating, using the processor of the computing device, a virtual object based on the tangible interface object; determining, using the processor of the computing device, a corresponding animation between the animated character and the virtual object based on the shape of the tangible interface object; and executing, using the processor of the computing device, the corresponding animation on the display of the computing device to cause the virtual object to interact with the animated character (See claim 1-3 for detailed analysis.)

As to claim 19, claim 18 is incorporated and the combination of Margolis, Hagbi and Williams discloses the corresponding animation includes the virtual object being altered by the animated character on the display of the computing device (See claim 6 for detailed analysis.)

As to claim 20, claim 18 is incorporated and the combination of Margolis, Hagbi and Williams discloses the corresponding animation includes the virtual object presenting supplemental content on the display of the computing device (See claim 8 for detailed analysis.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/
Primary Examiner, Art Unit 2613